Order entered January 17, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-01256-CV

                                   DEANNA AI LEE, Appellant

                                                   V.

                                 KEVIN DUC NGUYEN, Appellee

                          On Appeal from the 255th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DF-17-22786

                                             ORDER
        Before the Court is appellant’s January 14, 2019 motion to abate appeal or, alternatively,

motion to extend the time to file a brief. Appellant seeks to abate the appeal to allow the trial

court to file findings of fact and conclusions of law that were timely requested. See TEX. R. CIV.

P. 298. We GRANT the motion.

        We ORDER the Honorable Kim Cooks, Presiding Judge of the 255th Judicial District

Court, to make written findings of fact and conclusions of law WITHIN TWENTY DAYS of

the date of this order.

        We ORDER Felicia Pitre, Dallas County District Clerk, to file, WITHIN TWENTY-

FIVE DAYS of the date of this order, a supplemental clerk’s record containing the trial court’s

written findings of fact and conclusions of law.
          Appellant shall file her brief WITHIN THIRTY DAYS of the date the trial court files its

written findings of fact and conclusions of law.

          We DIRECT the Clerk of this Court to send a copy of this order to Judge Cooks, Ms.

Pitre, and all parties.

          We ABATE this appeal to allow Judge Cooks to comply with this order. The appeal will

be reinstated in thirty days or when the supplemental clerk’s record is filed, whichever occurs

sooner.

                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE




                                                –2–